
	

113 HR 5511 IH: Oregon Coastal Lands Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5511
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require that certain Federal lands be held in trust by the United States for the benefit of the
			 Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Oregon Coastal Lands Act.
		2.DefinitionsIn this Act:
			(1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
			(2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,408 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 27, 2013.
			(3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance
			(a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the
			 United States in and to the Oregon Coastal land, including any
			 improvements located on the land, appurtenances to the land, and minerals
			 on or in the land, including oil and gas, shall be—
				(1)held in trust by the United States for the benefit of the Confederated Tribes; and
				(2)part of the reservation of the Confederated Tribes.
				(b)SurveyNot later than one year after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
			4.Map and legal description
			(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 legal description of the Oregon Coastal land with—
				(1)the Committee on Energy and Natural Resources of the Senate; and
				(2)the Committee on Natural Resources of the House of Representatives.
				(b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct any clerical
			 or typographical errors in the map or legal description.
			(c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public
			 inspection in the Office of the Secretary.
			5.Administration
			(a)In generalUnless expressly provided in this Act, nothing in this Act affects any right or claim of the
			 Confederated Tribes existing on the date of enactment of this Act to any
			 land or interest in land.
			(b)Prohibitions
				(1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from
			 Federal land shall apply to any unprocessed logs that are harvested from
			 the Oregon Coastal land taken into trust under section 3.
				(2)Non-permissible use of landAny real property taken into trust under section 3 shall not be eligible, or used, for any gaming
			 activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
				(c)Laws applicable to commercial forestry activityAny commercial forestry activity that is carried out on the Oregon Coastal land taken into trust
			 under section 3 shall be managed in accordance with all applicable Federal
			 laws, including the National Indian Forest Resources Management Act (25
			 U.S.C. 3101 et seq.).
			(d)AgreementsThe Confederated Tribes shall consult with the Secretary and other parties as necessary to develop
			 agreements to provide for access to the Oregon Coastal land taken into
			 trust under section 3 that provide for—
				(1)honoring existing reciprocal right-of-way agreements;
				(2)administrative access by the Bureau of Land Management; and
				(3)management of the Oregon Coastal land that are acquired or developed under the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.), consistent with
			 section 8(f)(3) of that Act (162 U.S.C. 460l–8(f)(3)).
				(e)Land use planning requirementsExcept as provided in subsection (c), once the Oregon Coastal land is taken into trust under
			 section 3, the land shall not be subject to the land use planning
			 requirements of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et
			 seq.).
			6.Land reclassification
			(a)Identification of oregon and california railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and
			 the Secretary shall identify any Oregon and California Railroad grant land
			 that is held in trust by the United States for the benefit of the
			 Confederated Tribes under section 3.
			(b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify
			 public domain land in the State of Oregon that—
				(1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land
			 identified under subsection (a); and
				(2)is located in the vicinity of the Oregon and California Railroad grant land.
				(c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress and publish in the Federal Register one or more maps depicting
			 the land identified in subsections (a) and (b).
			(d)Reclassification
				(1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land
			 identified in subsection (b) as Oregon and California Railroad grant land.
				(2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.) shall apply to land reclassified as Oregon and
			 California Railroad grant land under paragraph (1).
				
